DETAILED ACTION
	The following is a response to the amendment filed 1/28/2022 which has been entered.
Response to Amendment
	Claims 1, 4-10, 14 and 15 are pending in the application. Claims 2, 3 and 11-13 are cancelled.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 9 accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1, 4-10, 14 and 15 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note: the changes are based on the examiner assuming applicant made typographical errors during writing of amendment to claim 1 (based on original claim 1 as written).
The application has been amended as follows: 
-In claim 1, line 5, the comma after “fuel” has been deleted.
-In claim 1, line 6, the colon after “engine” has been changed to a semi-colon.
-In claim 1, line 8, the comma between “first” and “planetary” has been deleted.

-In claim 1, line 9, “Still” has been changed to “sun”.

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a dual row planetary hybrid coupling mechanism having a fuel driven mechanism having an engine, a single row planetary mechanism having a fixed first sun gear, a first carrier provided on a first input shaft connected to the engine, a first planetary gear provided on the carrier and meshing with the sun gear and a first ring gear meshing with the first planetary gear wherein a dual clutch corresponds to the ring gear and input shaft, an intermediate connecting shaft structure having an intermediate input shaft connected to the dual clutch and a first brake corresponding to that shaft, a first electric driving mechanism having a generator, second input shaft connected thereto and a second brake corresponding to the second shaft, the second electric driving mechanism having a motor and third input shaft connected thereto, the intermediate, second and third shafts are connected to a compound planetary gear mechanism which is connected to a power output mechanism, the compound mechanism having a second carrier connected to the intermediate shaft, a second sun gear connected to the second shaft, a third sun gear connected to the third shaft, a second and third planetary gear provided on a second carrier and a second ring gear meshing with the third planetary gear, the second electric mechanism further having a third brake corresponding to the third shaft, the second planetary gear meshes with the second sun gear, the third planetary gear meshes with third sun gear, the second planetary gear meshes with the third planetary gear and the second gear ring connected to the power output or the compound mechanism has a second carrier connected to the intermediate shaft, a second sun gear connected to the second shaft, a third sun gear connected to the third shaft, a second planetary gear provided on the second carrier and meshing with the second sun gear, a third planetary gear fixed and meshing with the third sun gear, a second gear ring simultaneously meshing with the second and third planetary gears and the second gear ring connected to the power output and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 9, 2022